BAKES, Justice
(concurring specially):
I concur in the opinion of Chief Justice McQUADE. However, in addition to the reason set out in that opinion the Order of the Industrial Commission should be reversed for the following additional reason.
The claimant, Tackett, was employed by A. B. Parker, through February 2, 1974, at which time Parker terminated the employment because of Parker’s desire to turn his remaining books over to a public accountant. The fact that during December, 1973, and early January, 1974, the purchaser of one of Parker’s enterprises, Mr. Hicks, had considered offering the claimant a job with him is immaterial. Even if Hicks had formally made an offer of employment, claimant would have been under no obligation to accept that employment since he was already employed by A. B. Parker and there is nothing in the record but supposition that the claimant knew his employment with A. B. Parker would subsequently be terminated as a result of Parker’s reduced accounting needs caused by the sale of the Hollywood Beauty College.
When Parker terminated claimant’s employment on February 2, 1974, claimant then became eligible for unemployment insurance benefits. Even though Hicks assumed the experience rating of A. B. Parker’s prior incorporated Hollywood Beauty College when he purchased it, under the statutory scheme for unemployment insurance benefits in Idaho the claimant was an employee of A. B. Parker, on his payroll on February 2, 1974, when he was terminated, at which time claimant became eligible for unemployment benefits irrespective of the department’s policy or predilection as to whose experince rating should be charged as the result of the compensation paid for that unemployment.
McFADDEN and SHEPARD, JJ., concur.